Title: To Benjamin Franklin from John Baskerville, 7 September 1767
From: Baskerville, John
To: Franklin, Benjamin


Dear Sir,
Easy Hill, Birmm. 7 Sepr. 1767
After having obtained the Reputation of excelling in the most useful Art known to Mankind; of which I have your Testimony; Is it not to the last Degree provoking, that I cannot get even bread by it? I must starve, had I no other Dependence.
I have offered the London Booksellers to print for them within 5 per Cent. as low as their common Currency, but can not get from them a single Jobb.
I offered my whole Apparatus of Letter founding, printing &c. to the Court of France by the Duke de Nivernois when he was Ambassador here for £8000. which was politely refused as being too large a Sum.

Mr. Godfroy, who may be heard of at Mr. Sayde’s Optitian to the King, lately told our good Friend Mr. Boulton, that France wished to be possessed of my printing &c. on moderate Terms, in which I heartily join.
The Intention of this is therefore, to beg the Favor of you to propose and recommend this Affair, as Mr. Godfroy may point out the Way. I want only to set on Foot a Treaty; if they will not come to my Terms, I may possibly come to theirs.
Suppose we reduce the price to £6000. Lewis the 14th would have given three times that Sum, or Czar Peter. Let the Reason of my parting with it be, the Death of my Son and intended Successor, and having acquired a moderate Fortune, I wish to consult my Ease in the Afternoon of Life, as I am now turn’d of 60. I am Dear Sir with the greatest Esteem your most obedient humble Servant
John Baskerville
 Endorsed: Mr. Baskerville Sept. 7. 67
